Citation Nr: 1607613	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to a compensable rating for residuals of left pterygium excision with residual nasal peripheral corneal scarring and neovascularization (service-connected left eye disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1945 to February 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2011 rating decisions which, respectively, continued a 0 percent rating for the left eye disability and declined to reopen a claim for service connection for rheumatoid arthritis.  [The service-connected eye disability is characterized as stated on the preceding page to distinguish it from co-existing eye disabilities (detached retina and bilateral cataracts) for which service connection has been denied.]  In September 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In November 2013, the Board reopened the claim of service connection for rheumatoid arthritis, and remanded both issues for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for rheumatoid arthritis is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran's service-connected left eye disability (residuals of left pterygium excision with nasal peripheral corneal scarring and neovascularization) is not shown to cause any visual (or other functional) impairment or conjunctivitis, and has not resulted in disfigurement.

CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's service-connected left eye disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.79, Diagnostic Code (Code) 6034 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  December 2009 and May 2010 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of how effective dates of awards are assigned.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records are associated with the record.  The RO arranged for January 2010, June 2010, and May 2011, and April 2014 VA examinations to evaluate his left eye disability.  The reports of these examinations are adequate for rating purposes, as they contain the information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the September 2013 hearing, the undersigned identified the issue decided below, elicited testimony focusing on what is necessary to establish entitlement to an increased rating, and identified evidence that could assist the Veteran in substantiating the claim.  Thereafter, the case was remanded for development for evidence that would assist in substantiating the claim.  The duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment may be shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim for an increased rating was received in December 2009.

On January 2010 VA eye examination, the Veteran reported a history of recurrent, bilateral uveitis (associated with his rheumatoid arthritis).  He did not complain of ocular pain, redness, swelling, discharge, watering, visual distortion, enlarged images, glare, halos, floaters, photophobia, or loss of peripheral vision.  He complained of blurred, uncorrected distance and near vision, and stated that even with glasses, his vision was blurry, worse in the left eye.  He was not receiving eye treatment other than glasses and topical steroids (for flare-ups of uveitis).  

On ocular examination, the best corrected left eye near visual acuity was 20/200, with no improvement in visual acuity with pinhole.  Visual field evaluation by confrontational finger counting was full in all 4 quadrants.  He did not have nystagmus or chronic conjunctivitis.  It was noted that he had the left lens removed, and had a left eye lens implant.  The examiner noted nasal conjunctival thickening in the left eye with peripheral corneal scarring nasally, extending about 3 mm from the limbus, and indicated that such was consistent with surgery to remove left eye pterygia.  The diagnoses were status post left pterygium excisions, with residual peripheral corneal scarring; bilateral macular degeneration (which more likely than not was the cause of decreased corrected visual acuity; and residuals of left retinal detachment repair, with residual peripheral chorioretinal scarring, left pseudophakia, and bilateral blepharitis.

A March 2010 statement from a private optometrist notes that the Veteran has a highly elevated scar from the surgical removal of an invasive nasal pterygium extending approximately 4 mm into the cornea in the left eye.

In a May 2010 statement, the Veteran reported that he is legally blind in the left eye.

On June 2010 VA eye examination, it was noted that the Veteran had a pterygium surgically removed from the left eye at a Navy hospital in Japan in November 1962 and later underwent two additional pterygium surgeries on the left eye.  On ocular examination, it was noted that the Veteran's best corrected left eye distant vision acuity was 20/400 and the best corrected near vision acuity was 20/100.  It was noted that he did not have diplopia, and that visual fields (by confrontation finger count) were full.  The Veteran did not have nystagmus or chronic conjunctivitis.  Nasal corneal scarring extending 3 mm from the limbus with associated corneal neovascularization in the left eye, consistent with a history of pterygium excision, was noted.  There was also temporal iris atrophy in the left eye and a temporal corneal incision scar in the left eye (consistent with a history of cataract extraction).  The examiner noted that there is mild left corneal edema with an inferior corneal iron deposition line and a left posterior chamber intraocular lens implant.  Retinal examination revealed normal optic nerves.  The diagnoses were status post left pterygium excision times three with residual nasal peripheral corneal scarring and neovascularization, left pseudophakia, right nuclear sclerotic cataract, bilateral blepharitis, status post-surgical repair of left retinal detachment with residual chorioretinal scarring, chronic iritis bilaterally, and bilateral nonexudative age-related macular degeneration.  The examiner commented that the reduction of best corrected visual acuity in the left eye is most likely due to age-related macular degeneration and complications related to retinal detachment.

In a June 2010 statement, L.H.W. related that he was stationed with the Veteran at the U.S. Navy recruiting station and observed on a daily basis the Veteran's eye problems.  L.H.W. stated that the Veteran's eyelid had a noticeable droop and had pink-eye for about a year.  In another June 2010 statement, J.S.L. related that he has known the Veteran since approximately 1987 and since then has had at least four eye operations and his eye problems have increasingly gotten worse.  J.S.L. stated that the Veteran's ability to work in real estate sales and development ended since he cannot use a computer or read documents.

On May 2011 VA eye examination, the Veteran reported that since his June 2010 VA examination, he had a cataract removed from his right eye and has had recurrent iritis of each eye and has used eye drops off and on since 1962.  He denied pain, redness, discharge, or swelling of his eyes, but stated his eyes have been watering for over 20 years.  He denied seeing glare, blur, haloes, floaters, or distorted or enlarged images.  He stated that his eyes have been sensitive to light for approximately the past 5-6 years.  

On examination, the Veteran's left eye visual acuity with correction was count finger at 3 feet for distant vision and 20/200 for near.  It was noted that he had slight, bulbar, conjunctival injection of the left eye and that his pupil did not seem to react to the fixation light.  No afferent pupillary defect was detected.  Gross visual fields were constricted for 360 degrees for the left eye.  A slit-lamp examination revealed bilateral arcus senilis and both pupils reacted directly to the bright light in the slit-lamp.  The examiner noted that the Veteran had transillumination of the temporal iris of the left eye that was at least as likely as not related to his cataract and lens implant surgery.  

The diagnoses noted were: postoperative excision of a nasal pterygium of the left eye and postoperative excision of a recurrent nasal pterygium of the left eye times 2 or 3; nasal scarring of the left cornea, not in the visual axis and not affecting vision, resulting from the initial excision of the pterygium and from the 2 or 3 additional excisions for the recurrent nasal pterygium; postoperative repair of a retinal detachment of the left eye, unrelated to the surgeries to excise the nasal pterygium of his left eye; bilateral pseudophakia, unrelated to the surgeries to excise the nasal pterygium of the left eye; bilateral pseudophakic refractive error and presbyopia, unrelated to the surgeries to excise the nasal pterygium of his left eye; recurrent episodes of iritis of both eyes, with no evidence of iritis on the day of the examination, unrelated to the surgeries to excise the nasal pterygium of his left eye; and bilateral age related macular degeneration, unrelated to the surgeries to excise the nasal pterygium of his left eye.

In September 2013, the Veteran testified that he had pterygium surgery three times and that after, had a cataract and detached retina.  He alleged that his cataract and detached retina disabilities are due to his service-connected left eye disability.

On April 2014 VA eye examination, the diagnoses were: pseudophakia both eyes, corneal opacity, peripheral both eyes (secondary to cataract extraction), and corneal pannus left eye (secondary to multiple recurrent pterygium excisions).  The examiner also noted record showed diagnoses of recurrent iritis (inactive on examination) and age-related macular degeneration in both eyes.  The Veteran reported having a retinal detachment and subsequent repair in the left eye approximately 6 years prior.  Since then he had had vision problems, and stated that he is blind in the left eye.  He also reported having cataract surgery approximately 10 years prior.  The examiner reported findings regarding visual acuity, and noted he did not have astigmatism or diplopia.  An external examination noted blepharitis in the left eye (which does not cause scarring or disfigurement) and left eye nasal pinguecula (which does not cause a decrease in visual acuity or other visual impairment, and does not cause scarring or disfigurement), in addition to left eye peripheral scarring secondary to cataract extraction and pannus along the entire nasal limbus, extending onto the cornea by 3 mm.  The anterior chamber of the left eye was normal.  The Veteran was noted to have left eye temporal atrophy of the iris and pseudophakia of the lens.  An internal examination showed atrophic changes and laser scarring.  The examiner noted that the Veteran does not have a visual field defect, keratoconus, or a pterygium.  Regarding the peripheral corneal scarring in the left eye, the examiner noted that such does not cause a decrease in visual acuity or other visual impairment (stating that the reduction in the Veteran's vision is not due to the peripheral corneal scarring).  Additionally, it was noted that the Veteran had left eye cataract surgery with a replacement intraocular lens, and that the reduction in his vision is not due to the pseudophakia.  The Veteran was noted to have maculopathy with decrease in visual acuity/visual impairment (macular degeneration and macular complication related to past retinal detachment).
The examiner noted that the Veteran has a history of cataracts and retinal detachment, both surgically repaired.  The examiner stated that the Veteran is currently pseudophakic with lens implants and has extensive chorioretinal scarring in the peripheral retina of the left eye, and explained that the condition of the Veteran's left macula and associated reduced vision is related to the past retinal detachment and that peripheral corneal scars in the eyes are secondary to the cataract extraction (and that his right maculopathy (macular degeneration) is unrelated to this).  The examiner stated that aside from the pannus of the nasal left cornea, none of the other conditions found on examination are related to the [service-connected] multiple pterygium excision surgeries.

In February 2016 argument the Veteran suggested that his vision is worse during flare-ups and that the VA examiner did not acknowledge such on VA examination.

The Veteran's left eye disability is rated 0 percent under Code 6034 for pterygium.  Pterygium is evaluated based on visual impairment, disfigurement (Code 7800), conjunctivitis (Code 6018), etc., depending on the particular findings.  38 C.F.R. § 4.79, Code 6034.

The threshold matter that must be addressed is what pathology, manifestations, and impairment may be considered in rating the Veteran's service-connected disability (and what pathology/manifestations are attributable solely to co-existing, non-service connected eye disability entities, and may not)

As is noted above, pterygium may be evaluated based on any related loss of vision.  Here, the Veteran's left eye vision loss (which is quite substantial) is, as explained by the April 2014 VA examiner, due solely to the co-existing nonservice-connected residuals of left eye retinal detachment and macular degeneration and its complication, and not his service-connected pterygium.  Therefore, a rating based on loss of vision is not warranted.  The Board notes that the Veteran argues his visual loss is greater during flare-ups; however, that is irrelevant, as his left eye visual loss has been attributed to nonservice-connected disability.

Pterygium may also be rated as disfigurement under 38 C.F.R. § 4.119, Code 7800.  However, facial disfigurement due to the pterygium excisions (which would warrant rating under the Code 7800 skin criteria is not shown).  Therefore, a compensable rating under Code 7800 is not warranted.

Finally, pterygium may be rated as chronic conjunctivitis under Code 6018.  Active chronic conjunctivitis is rated 10 percent.  Inactive chronic conjunctivitis is rated based on visual impairment of disfigurement.  As chronic conjunctivitis has not been diagnosed, a compensable rating for active or inactive conjunctivitis likewise is not warranted .  

The Board acknowledges that the Veteran has substantial left eye visual impairment (as he argues), however, such visual impairment has not been attributed to his service-connected left eye disability, but instead has been related to nonservice-connected pathology.  The service-connected left eye disability is not shown to be manifested by symptoms or impairment warranting a compensable rating under any applicable rating criteria.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

The evidentiary record does not show any manifestations of, or functional impairment due to, the service-connected left eye disability not encompassed by the schedular criteria.  The Board finds that the schedular criteria, and specifically the criteria for the 0 percent rating assigned, clearly encompasses the symptoms and impairment shown, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the evidence does not show nor does the Veteran contend that he is unable to work due to his service-connected left eye disability.  Notably, on April 2014 VA examination, the examiner indicated that the Veteran's service-connected eye disability does not impact on his ability to work.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record in the context of the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  

ORDER

The appeal seeking a compensable rating for a service-connected left eye disability is denied.


REMAND

In November 2013, the Board remanded the matter of service connection for rheumatoid arthritis, in part, to obtain a medical opinion as to the likely etiology of the Veteran's rheumatoid arthritis.  The RO was instructed to forward the Veteran's record to a rheumatologist for review and an advisory medical opinion regarding the etiology of his rheumatoid arthritis.  The Board also instructed that the rheumatologist explain the rationale for the opinion in detail, to include comment on the October 2010 private medical opinion (note that the medical opinion is dated September 28, 2010, but was filed in the record in October 2010), expressing agreement or disagreement with the opinion.  On February 2014 VA ankle conditions examination, right ankle rheumatoid arthritis was diagnosed.  On February 2014 VA non-degenerative arthritis examination, atrophic rheumatoid arthritis was diagnosed.  The examiner, a staff physician, opined that the Veteran's rheumatoid arthritis was less likely than not related to his service.  However, while the examiner noted that a September 2010 letter of support from the Veteran's rheumatologist was reviewed, the examiner did not discuss the statement, and specifically, did not express agreement or disagreement with the findings in that statement.  Accordingly, the Board finds the medical opinion inadequate for rating purposes and that a supplementary medical opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record any updated or outstanding (i.e., any not already associated with the Veteran's record) records of VA or private evaluations and treatment the Veteran has received for rheumatoid arthritis.

2.  The AOJ should then arrange for the Veteran's record to be forwarded to a rheumatologist, if possible (if not, to another physician with the requisite expertise) for review and an advisory medical opinion  regarding the etiology of the Veteran's rheumatoid arthritis.  Based on review of the record, the consulting physician should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's rheumatoid arthritis?  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is related to the Veteran's service?

The opinion must include rationale that cites to supporting factual data as deemed indicated.  The should specifically comment on the September 28, 2010 private medical opinion in this matter, expressing (with rationale agreement or disagreement with the opinion.

3.  Thereafter, the AOJ should review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


